Citation Nr: 0126896	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  99-25 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
psychiatric disability, currently characterized as 
depression.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1985 to 
June 1986.  



This appeal is before the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision from the Cheyenne, 
Wyoming, Department of Veterans Affairs (VA) Regional Office 
(RO) that constructively reopened and denied the claim of 
entitlement to service connection for a psychiatric 
disability, currently characterized as depression.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
attention deficit disorder in January 1987 and notified the 
veteran of that decision by letter dated January 22, 1987; he 
did not file a notice of disagreement within the prescribed 
time period.  

2.  Evidence received since the January 1987 decision 
includes current diagnoses of depression and medical opinions 
that conflict about the date of onset of depression.  


CONCLUSIONS OF LAW

1.  The January 1987 decision that denied entitlement to 
service connection for attention deficit disorder is final.  
38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2001).  

2.  The evidence received since the January 1987 decision is 
new and material evidence; the claim of entitlement to 
service connection for a psychiatric disability, currently 
characterized as depression, is reopened.  38 U.S.C.A. §§ 
5108, 7105(c) (West 1991); 38 C.F.R. § 3.104(a) (2001); 66 
Fed. Reg. 45,620 (August 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty from April 1985 to June 
1986.  In October 1986, he filed his first application for 
service connection for a psychiatric disability, then 
characterized as attention deficit disorder.  After 
considering the evidence of record, the RO denied entitlement 
to service connection for attention deficit disorder in 
January 1987.  

At the time of the January 1987 decision, the evidence 
included lay statements, service department records, and 
service medical records.  In his lay statements, the veteran 
contended that attention deficit disorder was incurred in or 
aggravated by active service.  Service department records 
showed peacetime service from April 1985 to June 1986 and a 
military occupational specialty of craftsman.  Service 
medical records showed that, at the August 1984 enlistment 
examination, the veteran's psychiatric health was deemed 
normal, and he denied a history of nervous trouble of any 
sort.  By March 1986, however, the veteran was found crying 
while on duty in food service, and he reported feeling highly 
depressed about having to work in food service again over the 
weekend.  The diagnoses were depression and rule out 
depressive personality versus adult situational reaction, and 
the veteran was referred to a military psychiatric clinic for 
evaluation.  While hospitalized from March 1986 to April 1986 
for observation, evaluation, and treatment, the veteran 
reported early childhood emotional difficulties and dyslexia, 
including acute flare-ups of aggressive behavior and 
depression.  An April 1986 Medical Evaluation Board (MEB), 
comprised of a panel of military psychiatrists, reviewed the 
available records and current findings and concluded that the 
veteran suffered from a mental disorder that precluded 
further useful military service.  The primary diagnosis was 
moderately severe attention deficit disorder of residual 
type, which the panel concluded had existed since early 
childhood but which had not been incurred in or aggravated in 
service.  As a result of the MEB findings, the veteran 
received an honorable medical discharge from service.  

Within four months of separation from service, the veteran 
filed his first claim for service connection for a 
psychiatric disability, then characterized as attention 
deficit disorder.  Because attention deficit disorder is 
considered a constitutional or developmental abnormality for 
which VA compensation is not payable, the RO denied 
entitlement to service connection in January 1987.  See 
38 C.F.R. § 3.303(c) (2001).  The January 1987 decision 
became final because the RO notified the veteran of the 
decision by letter dated January 22, 1987, and he did not 
file a notice of disagreement.  38 C.F.R. §§ 20.200, 20.201, 
20.302(a) (2001).  

The veteran waited over ten years before he filed a January 
1998 application to reopen the claim for service connection 
for a psychiatric disability, which he recharacterized as 
depression.  After considering the evidence submitted since 
the final January 1987 decision, the RO constructively 
reopened the claim and denied entitlement to service 
connection for depression in September 1998, and the veteran 
filed a timely notice of disagreement in October 1998.  The 
October 1999 decision denied reopening the claim, and the 
October 1999 statement of the case provided the veteran with 
notice of the regulations regarding new and material evidence 
required to reopen a claim.  The veteran filed a timely 
substantive appeal in December 1999.  The August 2001 
decision denied reopening the claim, and a supplemental 
statement of the case was given to the veteran in September 
2001.  The issue before the Board is whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a psychiatric 
disability, currently characterized as depression.  

Fortunately for the veteran, new and material evidence has 
been submitted to reopen the claim.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (2001); 66 Fed. Reg. 
45,620 (August 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The new evidence submitted since January 1987 includes post-
service VA and private medical records and lay statements.  
The new medical records are material because they show 
diagnoses of current psychiatric disorders, including 
depression.  A valid claim requires proof of a present 
disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Medical 
records since January 1987 show diagnoses of probable 
attention deficit disorder in February 1992, of depressive 
disorders from February 1992 to February 2000, of bipolar 
disorders from June 1999 to February 2000, and of personality 
disorders from January 1998 to June 1999.  The record also 
shows diagnoses of malingering in December 1997 and of 
alcohol abuse in September 1999.  The new medical records are 
material because they include medical opinions that provide 
possible links between current depression and active service 
and that may refute the previous diagnosis of attention 
deficit disorder.  Although the November 1997 and March 1998 
private examiners note a history of depression since age 10, 
the January 1998 and July 1999 examiners note that depressive 
symptomatology had onset in the mid-1980s in service.  In 
addition, the veteran's private physician states in February 
1992 and April 1997 that childhood attention deficit disorder 
contributed to the veteran's depressive disorder.  The 
results of intellectual and memory assessments tests by two 
private examiners in 1997 and 1998 indicate that the veteran 
was capable of learning new material and retaining it in 
memory; thus, the evidence contradicts the previous diagnosis 
of attention deficit disorder.  The new lay statements are 
not material because the veteran simply repeats diagnoses and 
medical opinions that appear in medical records submitted 
since January 1987.  Even if the veteran concurs with his 
doctors, he is a lay person who is not competent to state a 
diagnosis or medical opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  

The claim must be reopened because the veteran has submitted 
new and material evidence that, in conjunction with 
previously considered evidence, is so significant that it 
must be considered to fairly decide the merits of the claims.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When new and material evidence has been submitted to reopen 
the claim, as it has here, the Board may decide the claim on 
the merits after it determines that the VA fulfilled its duty 
to assist the veteran in the development of the claim.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc); Justus v. 
Principi, 3 Vet. App. 510 (1992); Elkins v. West, 2 Vet. 
App. 422 (1992).  The Secretary shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  38 U.S.C.A. § 5103A (West 
1991 & Supp. 2001).  In this case, the RO obtained service 
medical records and post-service medical records from the 
identified health care providers.  The veteran filed lay 
statements with the RO and, in a January 2000 statement, 
withdrew his request for a travel board hearing.  The VA has 
a duty, however, to comply with new regulations and to assist 
the veteran in obtaining a VA examination and medical 
opinion.  Therefore, appellate consideration of the issue of 
entitlement to service connection will be deferred pending 
completion of the development requested in the REMAND portion 
of this decision.  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which denied reopening the 
claim in October 1999 and August 2001, the veteran has not 
been prejudiced by the Board's decision to reopen the claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric 
disability, currently characterized as depression, is 
reopened.  



REMAND

During the pendency of this appeal, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 1991 & Supp. 2001).  In 
addition, because the VARO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown , 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).  

The VA has a duty to assist the veteran in obtaining a VA 
examination and medical opinion.  The Secretary shall treat 
an examination or opinion as being necessary to make a 
decision on a claim if the evidence of record before the 
Secretary, taking into consideration all information and lay 
or medical evidence (including statements of the claimant) 
(A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (B) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (C) does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 1991 & Supp. 2001).  A VA 
examination is necessary to determine whether the veteran has 
a psychiatric disability, which is considered a disease 
within the meaning of application legislation, and if so, the 
onset and etiology of the psychiatric disability.  See 
38 U.S.C.A. § 5103A (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(c) (2001).  As stated above, at least three private 
examiners opined that depressive symptomatology had onset in 
service, either as directly incurred or as proximately due to 
preexisting attention deficit disorder.  In contrast, only 
the February 1999 VA examiner opined that dysthymia was not 
directly related to active military service, and that 
examiner stated no opinion as to whether any other 
psychiatric disability was indirectly or proximately due to 
active service.  If a diagnosis is not supported by the 
finding on the examination report or if the report does not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.  38 C.F.R. § 4.2 (2001).  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for a psychiatric disability 
since February 2000.  After securing any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file copies of 
the veteran's complete treatment reports 
from all sources, which records have not 
previously been secured.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder.  

2.  The veteran should be afforded a VA 
psychiatric examination.  Any further 
indicated special studies should be 
conducted.  Failure of the veteran to 
report for a scheduled examination 
without good cause could result in the 
denial of a claim.  38 C.F.R. § 3.655 
(2001).  The claims file and a separate 
copy of this remand should be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.  

The examiner should then offer a medical 
opinion as to: a) the medical 
classification of the veteran's 
psychiatric disability(ies), if any, and 
the data required for medical 
classification; b) whether it is as 
likely as not that a current psychiatric 
disability was incurred in active 
service; and c) whether it is as likely 
as not that a current psychiatric 
disability preexisted service and was 
aggravated in active service.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act are fully complied with and 
satisfied.  38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 1991 & Supp. 2001).  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  The RO should review the 
requested examination report and medical 
opinion to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for a psychiatric 
disability, currently characterized as 
depression, based on the entire evidence 
of record.  All pertinent law, 
regulations, and Court decisions should 
be considered.  If the veteran's claim 
remains in a denied status, he and his 
representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

5.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  

 

